DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 8 of applicant’s response, filed 01/11/21, with respect to the rejections of claims 9-18 under 35 U.S.C. 101 have been fully considered and are persuasive in view of applicant’s claim amendments.  The rejections under 35 U.S.C. 101 of claims 9-18 have been withdrawn. 


Applicant's arguments filed 01/11/21, regarding the prior art rejections under Eiden, have been fully considered but they are not persuasive.
In response to applicant’s arguments, it is noted that Eiden specifically discloses the newly added limitations, as Eiden discloses 

As Eiden discloses an operator graph including a “consistent region” the processing elements and stream flow paths between the operators within the consistent region (see Fig. 5, 7-9, paragraph 17, 25, 27, 43-48);

“holding, during the reconfiguring and until a completing of the reconfiguring, a data stream (held data stream) from entering the target region without affecting an operation of another portion of the currently executing compiled streams application” as Eiden discloses generating a queue to hold the tuples in the consistent region affected by the change/update in processors (paragraph 57-58, 62, 83-84; and

“completing the reconfiguring of the target region; and allowing the held data stream to enter the target region”
as Eiden discloses generating the tuples are held within the queue until after the change/update to the processors has been completed (paragraph 57-58, 62, 83-84).

Therefore, applicant’s arguments are not convincing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, 19, the phrase "held data stream", which is enclosed within parentheses, renders the claim indefinite because it is unclear whether the limitations are part of the claimed invention.  The language does not appear to simply be a reference character to the detailed description of the drawings and it is unclear if the language within parentheses is meant to be further limiting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eidem et al. (Eidem) (US 2017/0344600 A1) (of record).
	As to claim 1, Eidem discloses a method comprising:
defining within a topology a target region, wherein the topology represents a currently executing job in a data processing environment, wherein the topology further 
initiating a reconfiguration of the target region, the reconfiguring comprising performing a placement, within a portion of a currently executing compiled streams application according to a request to modify a configuration of the portion, of an operator of the currently executing compiled streams application into a processing element (paragraph 49-50), wherein the currently executing compiled streams application has a configuration assigned before application execution began (modifying configuration of currently executing stream operator within the consistent region; paragraph 47-50, 60);
holding, during the reconfiguring and until a completing of the reconfiguring, a data stream (held data stream) from entering the target region without affecting an operation of another portion of the currently executing compiled streams application (generating a queue to hold the tuples in the consistent region affected by the change/update in processors (paragraph 57-58, 62, 83-84); and
performing, as part of the reconfiguring, in response to the placement, a resource allocation corresponding to the placement according to the request, the resource allocation specifying a resource assigned to the processing element (adding/removing/updating operators as needed; paragraph 60, 93); and

completing the reconfiguring of the target region; and allowing the held data stream to enter the target region (holding tuples within the queue until after the change/update to the processors has been completed for processing; paragraph 57-58, 62, 83-84).

As to claim 9, Eidem discloses a computer usable program product comprising one or more computer readable storage medium, and program instructions stored on at least one of the one or more storage medium, the stored program instructions comprising:
program instructions to define within a topology a target region, wherein the topology represents a currently executing job in a data processing environment, wherein the topology further comprises a data flow graph corresponding to the job, and wherein the target region is specified within the topology by a set of operators executing in the target region (consistent region defined within operator graph representing data flow through processors of the region; see Fig. 5, 7-9, paragraph 17, 25, 27, 43-48);
program instructions to initiate a reconfiguring of the target region, comprising program instructions to perform a placement, within a portion of a currently executing compiled streams application according to a request to modify a configuration of the portion, of an operator of the currently executing compiled streams application into a processing element (paragraph 49-50), wherein the currently executing compiled 
program instructions to hold, during the reconfiguring and until a completing of the reconfiguring, a data stream (held data stream) from entering the target region without affecting an operation of another portion of the currently executing compiled streams application (generating a queue to hold the tuples in the consistent region affected by the change/update in processors (paragraph 57-58, 62, 83-84); and
program instructions to perform, as part of the reconfiguring, in response to the placement, a resource allocation corresponding to the placement according to the request, the resource allocation specifying a resource assigned to the processing element (adding/removing operators as needed; paragraph 60, 93); 
program instructions to activate, as part of the reconfiguring, to execute the operator, the processing element according to the placement and the resource allocation (performing the required modification/update to the processors and processing the data with the updated configuration; paragraph 47-49, 57-58, 83-84, 95-96);
completing the reconfiguring of the target region; and allowing the held data stream to enter the target region (holding tuples within the queue until after the change/update to the processors has been completed for processing; paragraph 57-58, 62, 83-84).

As to claim 19, Eidem discloses a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-
program instructions to define within a topology a target region, wherein the topology represents a currently executing job in a data processing environment, wherein the topology further comprises a data flow graph corresponding to the job, and wherein the target region is specified within the topology by a set of operators executing in the target region (consistent region defined within operator graph representing data flow through processors of the region; see Fig. 5, 7-9, paragraph 17, 25, 27, 43-48);
program instructions to initiate a reconfiguring of the target region, comprising program instructions to perform a placement, within a portion of a currently executing compiled streams application according to a request to modify a configuration of the portion, of an operator of the currently executing compiled streams application into a processing element (paragraph 49-50), wherein the currently executing compiled streams application has a configuration assigned before application execution began (modifying configuration of currently executing stream operator; paragraph 47-50, 60);
program instructions to hold, during the reconfiguring and until a completing of the reconfiguring, a data stream (held data stream) from entering the target region without affecting an operation of another portion of the currently executing compiled streams application (generating a queue to hold the tuples in the consistent region affected by the change/update in processors (paragraph 57-58, 62, 83-84); and

program instructions to activate, as part of the reconfiguring, to execute the operator, the processing element according to the placement and the resource allocation (performing the required modification/update to the processors and processing the data with the updated configuration; paragraph 47-49, 57-58, 83-84, 95-96);
completing the reconfiguring of the target region; and allowing the held data stream to enter the target region (holding tuples within the queue until after the change/update to the processors has been completed for processing; paragraph 57-58, 62, 83-84).

As to claims 2, 10, 20, Eidem discloses wherein a second portion of the currently executing compiled streams application, the second portion excluding the portion, continues executing during the placement (Fig. 7, paragraph 56, 62, 75).

As to claims 3, 11, Eidem discloses suspending, prior to performing the placement, an input data stream of the portion (holding the data until the configuration update is complete; paragraph 56, 62);
restoring, subsequent to the activating, the input data stream (paragraph 56, 62).



As to claims 5, 13, Eidem discloses wherein the operator is currently being executed by a first processing element (processing elements configured to perform the operations; paragraph 47, 49).

As to claims 6, 14, Eidem discloses wherein performing the placement of the operator comprises:
saving a first operator state of the operator (paragraph 57-58, 62, 84, 95);
deactivating the initial processing element (paragraph 57-58, 62, 84, 93, 95);
selecting the processing element according to the request (paragraph 57-58, 62, 84, 93, 95); and
restoring, from the saved first operator state, the state of the operator onto the processing element (paragraph 57-58, 62, 84, 93, 95).

As to claims 7, 15, Eidem discloses wherein an additional operator is currently being executed by a first processing element (paragraph 57-58, 62, 84, 93, 95).

As to claims 8, 16, Eidem discloses wherein performing the placement of the operator comprises:
saving a first operator state of the operator; (paragraph 57-58, 62, 84, 93, 95); 

deactivating the initial processing element; (paragraph 57-58, 62, 84, 93, 95); 
selecting the processing element and an additional processing according to the request; (paragraph 57-58, 62, 84, 93, 95); 
restoring, from the saved first operator state, the state of the operator onto the processing element; (paragraph 57-58, 62, 84, 93, 95); 
restoring, from the saved additional operator state, the states of the additional operator onto an additional processing element; performing, an additional resource allocation, the additional resource allocation specifying an additional resource assigned to the additional processing element(paragraph 57-58, 62, 84, 93, 95); and
activating, to execute the additional operator, the additional processing element according the additional resource allocation (paragraph 57-58, 62, 84, 93, 95).

As to claim 17, Eidem discloses wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (paragraph 103).

As to claim 18, Eidem discloses wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James R Sheleheda/          Primary Examiner, Art Unit 2424